SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549SCHEDULE 13D/A(Amendment No. 4)INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANTTO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) SPOTLIGHT INNOVATION INC.(Name of Issuer)COMMON STOCK, PAR VALUE $0.(Title of Class of Securities)849207105(CUSIP Number)Cristopher Grunewald11147 Aurora AvenueAurora Business Park, Building 3Urbandale, IA 50322(515) 274 9087(Name, Address and Telephone Number of PersonAuthorized to Receive Notices and Communications)December 23, 2016(Date of Event Which Requires Filing of This Statement)If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. ¨ Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent.(Continued on following pages) CUSIP No. 84920710513D 1NAMEOF REPORTING PERSONSCristopher Grunewald2CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a) ¨(b)¨ Reporting person is affiliated with other persons3SEC USE ONLY4SOURCE OF FUNDSOO5CHECKBOX IF DISCLOSUREOF LEGAL PROCEEDINGSIS REQUIRED PURSUANTTO ITEM 2(d)or 2(e)¨6CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States 7SOLE VOTING POWER5,618,627NUMBER OF8SHARED VOTING POWERSHARES BENEFICIALLY0OWNED BY9SOLE DISPOSITIVE POWEREACH REPORTING PERSON WITH5,618,62710SHARED DISPOSITIVE POWER0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON5,618,62712CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES¨13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)22.2%* 14TYPE OF REPORTING PERSONIN * Represents the percentage ownership based on 25,285,514 shares of common stock of Spotlight Innovation Inc. outstanding as of December 7, 2016. 2Item 5. Interest in Securities of the Issuer. (a) As of the date hereof, the Reporting Person beneficially owns 5,618,627 shares of the Issuer’s common stock, which represents approximately 22.2% of the Issuer’s common stock.(b)The Reporting Person may be deemed to hold sole voting and dispositive power over 5,618,627 shares of common stock of the Issuer.(c)On December 23, 2016, the Reporting Person was issued 15,000 shares of common stock in exchange for the return to the Issuer of options to purchase 150,000 shares of common stock. Other than as reported herein, the Reporting Person has not effected any transactions in securities of the Issuer since the most recent filing of Schedule 13D.(d)To the best knowledge of the Reporting Person, no person other than the Reporting Person has the right to receive, or the power to direct the receipt of, dividends from, or the proceeds from the sale of the 5,618,627 shares of common stock reported in Item 5(a).(e)Not applicable. 3SIGNATURESAfter reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and accurate. Date: December 29, 2016By:/s/ Cristopher GrunewaldCristopher Grunewald 4
